Citation Nr: 1218476	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a cervical spine disability (claimed as a neck disability), to include as secondary to the service connected right shoulder disability.  

2. Entitlement to an initial compensable evaluation for hypertension prior to January 11, 2010.  

3. Entitlement to an evaluation in excess of 10 percent for hypertension from January 11, 2010.  

4. Entitlement to an initial evaluation in excess of 10 percent for right shoulder rotator cuff strain, status post arthroscopic subacromial decompression and distal clavicle resection (major) (hereinafter "right shoulder disability"), prior to January 1, 2010, and in excess of 30 percent thereafter.  

5. Entitlement to an initial compensable evaluation for residuals of a right shoulder surgical scar.  
6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1977, and from December 2003 to March 2005, with additional service in the U.S. Army Reserves. 

This matter is before the Board of Veterans' Appeal (Board) from August 2006 and December 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

During the pendency of the appeal, the RO did in fact increase the Veteran's initial disability ratings for his service-connected high blood pressure and right shoulder disability.  However, as these ratings do not represent the highest possible benefit, these issues have remained in appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran also filed a claim for TDIU that was denied in an April 2008 rating decision and not appealed to the Board. See 38 C.F.R. § 20.200.  Ordinarily, the Veteran's claim would no longer be on appeal.  However based on the Court's holding in Rice v. Shinseki, 22 Vet App. 447 (2009) that a TDIU is a derivative claim to a claim for increased rating, and not a freestanding claim, the Veteran's TDIU claim remains on appeal until the increased rating claims are finally decided.

The  issue of entitlement to service connection for a spine disability, other than of the cervical spine/neck, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See June 2007 Notice of Disagreement; see also August 2005 VA Lumbar Spine X-Ray Report, and August 2005 VA General Examination.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to TDIU and entitlement to an evaluation in excess of 10 percent for hypertension since January 11, 2010, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record indicates that the Veteran's current degenerative disc disease of the cervical spine was manifested to a compensable degree within one year after his separation from active military service.

2. Prior to January 11, 2010, the Veteran's service-connected hypertension is manifested by diastolic readings of 100 or more and necessitates medication for control; his service-connected hypertension is not productive of diastolic pressure predominantly 110 or more or of systolic pressure predominantly 200 or more. 

3. The Veteran is right-hand dominant; therefore, his right arm is his major extremity.

4. For the entire time period on appeal, right shoulder symptoms more nearly approximate motion limited to 25 degrees from the side, with muscle atrophy and weakness, but without loss of the humeral head, false flail joint or nonunion, fibrous union of the humerus, or ankylosis of the scapulohumeral articulation. 

5. The Veteran's status right shoulder arthroscopy surgical scars are stable, superficial, non-painful, and do not have an area (or areas) of 144 square inches (929 square cm) or greater.


CONCLUSIONS OF LAW

1. Degenerative disc disease of the cervical spine was incurred within one year of active military service; service connection is accordingly granted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2. For the period prior to January 11, 2010, the criteria for an initial 10 percent evaluation, but no more, for service-connected hypertension have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7101 (2011).

3. For the entire time period on appeal, the criteria for an initial 40 percent rating, but no higher, for a right shoulder disability have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2011).

4. The criteria for an initial compensable evaluation for right shoulder surgical scars have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

The instant appeal arises from the Veteran's disagreement with the initial evaluations assigned with the grant of service connection for hypertension and right shoulder disability.  The courts have held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In consideration of Hartman and Dunlap, further VCAA notice is not required in this case. 

With respect to the cervical spine issue, because the claim for service connection for is being granted herein, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied, as any error would be non-prejudicial. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, Reserve records, VA and private treatment records, and Social Security Administration (SSA) records.  Virtual VA records have been reviewed.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing.  The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.

I. Service Connection 

The Veteran contends that his neck disability, diagnosed as degenerative disc (or joint) disease of the cervical spine, is related to service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2011). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

The Veteran separated from active duty service in March 2005 (with subsequent unverified periods of Reserve service).  The medical evidence of record clearly shows by x-rays taken in May 2005 a diagnosis of mild degenerative disc disease of the cervical spine.  See Fort Buchanan Radiological Examination Report.  A March 2006 VA Spine examination confirmed the diagnosis.  

Thus, the Veteran's degenerative disc disease of the lumbar spine manifested to a compensable degree within one year after his separation from active duty military service in March 2005.  The evidence of record does not serve to rebut the statutory presumption. See 38 C.F.R. § 3.307.  Service connection for degenerative disc disease of the cervical spine, or a neck disability, is therefore granted on a presumptive basis. 

II. Increased Ratings 

The Veteran seeks higher evaluations for his service-connected high blood pressure and right shoulder disability. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue. See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). See also, Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded. See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in. See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a. Hypertension 

In this case, the Veteran contends that his service-connected hypertension is more disabling than its current disability ratings reflect. 

In August 2006, the RO granted service connection for hypertension; a noncompensable evaluation was assigned under Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), effective March 28, 2005.  The Veteran expressed his disagreement with the evaluation assigned and the current appeal ensued.  The Board notes that during the course of the appeal, the RO increased the evaluation to 10 percent, effective January 11, 2010.  See AB v. Brown, supra.  As such, the issues before the Board are as follows: (1) entitlement to an initial compensable evaluation prior to January 11, 2010, and (2) entitlement to an evaluation in excess of 10 percent from January 11, 2010.  The latter issue is being remanded for a new VA hypertension examination, as well as procurement of updated treatment records since January 11, 2010.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011), a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling, and with diastolic pressure predominantly 130 or more a rating of 60 percent is warranted.

In this case, a March 2005 service treatment record reflects blood pressure readings of 171/105 (systolic/diastolic), 167/105, and 168/110.  The Veteran was subsequently placed on medication for control of his hypertension. 

Another March 2005 (Reserve) service treatment record shows blood pressure readings of 167/106 (systolic/diastolic) and 150/105.  

A May 2005 VA Progress Note shows a blood pressure reading of 160/104.  His hypertension was described as "uncontrolled," despite the use of medication.  

An August 2005 VA general examination reflects blood pressure readings of 140/85, 140/85, and 145/85.  

A January2006 VA Progress Note shows a blood pressure reading of 147/100 

A February 2007 VA treatment note reflects a blood pressure reading of 146/97. 

A March 2007 VA treatment note reflects a blood pressure reading of 123/83. 

A September 2008 VA treatment note reflects a blood pressure reading of 144/102; a 118/78 reading in November 2008; and a 133/85 reading in January 2009.  

A June 2009 VA treatment note shows a blood pressure reading of 156/106.  

In January 2010, the Veteran underwent a VA hypertension examination.  At that time, his blood pressure readings were 145/102; 156/106; and 155/103.  The Veteran reported current treatment consisting of daily Lisinopril, Hydrochlorothiazide, and Metoprolol.  The examiner noted that the Veteran had not taken his blood pressure medications that day and that continuous medication was required for control of his hypertension.  

After reviewing all the evidence of record under the rating criteria and resolving all reasonable doubt in the Veteran's favor, the Board finds that there is some evidence of diastolic readings of 100 or more and of the continuous use of multiple medications to control the Veteran's hypertension.  In this regard, the evidence of record reflects that the Veteran has been prescribed medication to control his blood pressure for many years.  See January 2010 VA Examination, August 2010 VA Examination, and January 2008 VA Examination.  Moreover, VA treatment records dated from March 2005 through January 2010, show multiple diastolic readings in excess of 100.  

Thus, in light of the aforementioned diastolic readings, and because the hypertension has required continuous treatment with medication since 2004/2005, the Board finds that it more nearly approximates the degree of impairment contemplated by a 10 percent disability rating under DC 7101, prior to January 11, 2010. 

However, the Board finds that the medical evidence does not meet the criteria for a 20 percent evaluation at any time prior to January 11, 2010.  Indeed, the evidence does not reflect that he has had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  The Board acknowledges that the Veteran had a single diastolic reading of 110 in March 2005; however, it appears that this elevated reading was an isolated occurrence as all other diastolic blood pressure readings from March 2005 to January 2010 were below 110.  Moreover, the Veteran has never had systolic readings of 200 or more.  As such, an evaluation in excess of 10 percent prior to January 11, 2010, is not warranted. 38 U.S.C.A. § 5107(b). 

The Board has considered the possibility of staged ratings. See Hart and Francisco, supra.  However, the criteria for an evaluation in excess of 10 percent have at no time been met prior to January 11, 2010.  That is, at no time has the evidence shown diastolic pressure readings predominantly 110 or higher or systolic pressure readings predominantly 200 or higher as contemplated by a rating in excess of 10 percent.  Accordingly, a higher evaluation and/or staged ratings are inapplicable for this period on appeal. See id.  Moreover, because the record contains very little medical evidence regarding the Veteran's hypertension since the date of the January 11, 2010, VA examination, the Board is remanding the issue entitlement to an evaluation in excess of 10 percent from January 11, 2010, herein.  

b. Right Shoulder

In this case, the Veteran contends that his right shoulder disability is more severe than what is represented by the currently assigned evaluations.  He specifically asserts that he is in near-constant, chronic pain, which is only minimally relieved by physical therapy and medication, and that he is unable to perform many daily activities (e.g., dressing himself, brushing his teeth, shaving, etc.) without the assistance of others. 

Procedural History 

By way of procedural history, service connection for right shoulder rotator cuff strain (versus incomplete tear) was granted pursuant to an August 2006 rating decision.  A 10 percent evaluation, effective March 28, 2005, was assigned under Diagnostic Code 5299-5201.  The Veteran timely disagreed with the evaluation assigned and the current appeal ensued.  

In February 2010, the RO assigned a temporary 100 percent evaluation effective November 12, 2009, to January 1, 2010, as based on surgical treatment convalescence.  In particular, the record shows that the Veteran underwent arthroscopic subacromial decompression and distal clavicle resection, capsular release, and mini-open rotator cuff repair in November 2009.  

Thereafter, in March 2010, the RO increased the Veteran's evaluation for his right shoulder to 30 percent, effective January 1, 2010.  

An October 2010 rating decision denied the Veteran's request for a temporary extension of the 100 percent convalescence rating.  

Thus, based on the above procedural history, the Veteran's right shoulder disability is currently evaluated as 10 percent disabling prior to January 1, 2010, and 30 percent thereafter, with the noted 100 percent convalescent evaluation from November 12, 2009, to January 1, 2010, under Diagnostic Codes 5201-5203.  

Applicable Laws and Regulations

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. See 38 C.F.R. § 4.69.  

Here, as the evidence shows that the Veteran is right-hand dominant, his right shoulder is his major shoulder for rating purposes.

Under Diagnostic Code 5200, ankylosis of scapulohumeral articulation warrants a 30 percent evaluation for the major shoulder where ankylosis is favorable, abduction is to 60 degrees, and the Veteran can reach his mouth and head.  A 40 percent evaluation is warranted for the major shoulder where ankylosis is intermediate between favorable and unfavorable.  Where ankylosis is unfavorable, with abduction limited to 25 degrees from the side, a 50 percent evaluation is warranted.  The note associated with this diagnostic Code indicates that ankylosis contemplates movement of the scapula and humerus as one piece. 

Under Diagnostic Code 5201, dominant shoulder motion limited to shoulder level (i.e. 90 degrees) warrants a 20 percent rating. A 30 percent rating is warranted for shoulder motion limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion).  A 40 percent rating contemplates shoulder motion limited to 25 degrees or less. See 38 C.F.R. § 4.71a , Plate I. 

Pursuant to Diagnostic Code 5203, a maximum 20 percent rating is assignable for impairment of the clavicle or scapula. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction. See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003). 

Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

Facts

In this case, the Veteran underwent a VA general examination in March 2005.  The examination reported noted that the Veteran suffered a right shoulder rotator cuff strain while lifting heavy boxes in January 2005.  Subjectively, the Veteran complained of pain in the right shoulder with manipulation and limited range of motion of the arm.  No specific range of motion findings were delineated on examination.  Objectively, the examiner noted normal muscles, bones, joints, arm, musculoskeletal function, coordination, and sensory.  There was no swelling or effusion, but tenderness was present in the right trapezius muscular area.  There were no spasms, atrophy, or ankylosis noted.  The assessment was right shoulder rotator cuff strain versus incomplete tear.  Incidentally, x-rays of the right shoulder revealed a normal glenohumeral and acromioclavicular joint spaces, with no evidence of subchondral cyst formation or osteophyte formation.  No significant degenerative joint disease was identified.  

A March 2005 treatment record from the Veteran's period of active duty reflects complaints of right shoulder pain with motion and cramping in the right hand.  The examiner noted that the Veteran's right hand was swollen.  Objective examination revealed right shoulder crepitus and pain with abduction and external rotation.  There was also decreased grip strength on the right. 

In March 2006, a VA MRI report indicated "complete full thickness tear" of the supraspinatus tendon and mild degenerative changes involving the acromioclavicular joint.  

VA treatment records dated throughout 2006 and 2007 show that the Veteran underwent physical/occupational therapy (PT/OT) for his right shoulder condition.  A March 2007 VA OT note reflects right shoulder tenderness, muscle spasms, limited motion, muscle weakness, and pain of 8/10 intensity limiting full use of dominant extremity.  A February 2007 OT note likewise reflected limited range of motion, objective right supraspinatus muscle atrophy and tenderness.  Range of motion findings were as follows: flexion was to 60 degrees; abduction was to 30 degrees; internal rotation was full; and external rotation was to 25 degrees.  There was also positive impingement in the right shoulder.  Objectively, right shoulder strength was significantly diminished (i.e., 2/5).  Improvement, even with physical therapy, was expected to be only partial.  The examiner noted that the Veteran was expected to remain with limited range of motion of the right shoulder.  Physical therapy two to three times per week, along with heating pads and a TENS unit, was recommended.  Prognosis was guarded. 

An April 2007 PT note reflect continued complaints of right shoulder pain with limited motion.  The Veteran denied having any relief with therapies and stated that he was "unable to completely raise the arm by himself and needs the assistance of the left hand" to do so.  Objectively, flexion and abduction were 90 to degrees; internal rotation was to 40 degrees; and external rotation was to 60 degrees.  The examiner noted that there had been no pain improvement despite therapies.  

An August 2007 VA treatment note shows right shoulder flexion of 85 degrees and abduction of 75 degrees.  

A December 2007 VA treatment note reflects right shoulder pain of 7/10 with partial relief from MS Contin every 12 hours.  

The Veteran underwent a VA joints examination in January 2008.  He reported having constant right shoulder pain, ranging from 6/10 to 9/10 on the pain scale, with elevation of the arm or when carrying weighted objects.  He subjectively complained of crepitation in the shoulder with movement and increased fatigue of the right arm with activities.  The examination report does not specifically note the occurrence/frequency of flare-ups but does indicate precipitating factors include lifting the arm to shoulder height or above, carrying weighted objects, or repetitive activities.  Alleviating factors included the TENS machine and ice.  Additional limitation of motion and/or functional impairment was noted as difficulty shaving, combing hair, brushing teeth, along with rapid fatigability of the right arm with writing.  The Veteran noted that he used a right arm sling, as needed.  The Veteran stated that he had previously worked at a loan company and that he was unable to do certain tasks required of him due to his right arm/shoulder condition.  He reported that he leads a passive lifestyle and uses his left hand for bathing, shaving, etc.  

Physical examination revealed right shoulder (active range of motion) abduction to 80 degrees; flexion to 82 degrees; internal rotation to 70 degrees; and external rotation to 55 degrees.  Painful abduction began at 70 to 80 degrees; flexion at 70 to 82 degrees; internal rotation at 70 degrees; and external rotation at 55 degrees.  The examiner noted that the Veteran was additionally limited by right shoulder pain, fatigue, and lack of endurance.  Pain was noted as having a "major" functional impact.  

Mid supraspinatus muscle belly atrophy was noted (right side).  There was no shoulder instability.  Tenderness and guarding were present.  Speed, Yocum's, Hawkins, and drop arm tests were all positive.  

An April 2008 VA treatment note reflects continued right shoulder complaints with partial improvement from oral medications and steroid injections.  

A July 2008 VA treatment note shows objective marked weakness of the right supraspinatus and weakness on external rotation.  Active range of motion was from 0 to 90 degrees.  

A December 2008 VA PT note reflects that the Veteran's physical therapy was "without significant improvement."  

In November 2009, the Veteran underwent right arthroscopic subacromial decompression and distal clavicle resection, capsular release, and mini-open rotator cuff repair.  (Note: the Veteran is in receipt of a 100 percent evaluation for convalescence associated with this surgical procedure until January 1, 2010).  The diagnosis was right shoulder rotator cuff tear and impingement syndrome.  

In January 2010, the Veteran underwent a VA joint examination.  He reported pain with an intensity of 8/10 as well as limited motion.  Treatment included morphine every 8 hours with mild relief.  Weekly flare-ups (9/10 on the pain scale) were reported, lasting several hours and aggravated by repetitive use of his shoulder.  There was no additional limitation of motion or functional impairment noted during these flare-ups.  He denied having any episodes of dislocation or recurrent subluxation.  The Veteran stated that he needed assistance in dressing himself and other daily activities.  He reported that he was unemployed and in receipt of Social Security benefits.  

During the physical examination, the Veteran was unable to flex his right shoulder due to pain.  The subachromial area was tender.  No ankylosis was noted.  

Objectively, right shoulder forward flexion was to 40 degrees, with pain in the last 30 degrees.  The examiner noted a function loss of 140 degrees due to pain.

Right shoulder abduction was from 0 to 20 degrees with pain in the last 10 degrees and a functional loss of 160 degrees due to pain.  

Right shoulder external and internal rotation was from 0 to 90 degrees with no functional loss due to pain.  

Elbow flexion was from 0 to 145 degrees; forearm supination was from 0 to 85 degrees; forearm pronation was from 0 to 80 degrees; wrist extension was from 0 to 70 degrees; and wrist flexion was from 0 to 80 degrees. 

The pertinent diagnosis was right full thickness rotator cuff tear.  

An August 2010 VA general examination indicated that the Veteran's shoulder had improved after the November 2009 surgery, but that he continued to experience discomfort and limited motion.  He reported using a lidocaine patch for pain.  The examiner stated that the Veteran was able to secure a financially gainful job of sedentary-type with no reaching or heavy lifting of the right arm.  

Analysis - 

As was noted above, the Veteran's service-connected right shoulder disability is presently evaluated at 10 percent disabling prior to January 1, 2010, and 30 percent disabling thereafter.  

In view of the foregoing medical and lay evidence, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports an increased 40 percent disability rating, but no higher, for the service-connected right shoulder disability.  This is so throughout the entire appeals period. 


Prior to January 1, 2010 

As an initial matter, the Board points out that the initial March 2005 VA general examination referred to limited shoulder motion, but it did not include any specific range of motion findings.  There is also a March 2005 service treatment record which notes objective pain and crepitus on motion; however, this examination likewise failed to delineate any range of motion findings.  Therefore, other than the Veteran's subjective complaints and the objective medical findings of pain/crepitus noted on examination, the Board is left with very little evidence concerning the severity of the right shoulder disability during this time period (i.e., prior to 2006).  

With respect to subsequent range of motion findings, the Board notes that from February 2007 to July 2008, the Veteran's right shoulder flexion fluctuated between 60 degrees and 90 degrees; abduction between 30 degrees and 90 degrees; internal rotation between 40 and 90 degrees; and external rotation between 25 and 60 degrees.  See, e.g., March 2007 OT VA Note; April 2007 PT Note; January 2008 VA Examination; and July 2008 VA Treatment Note.  The flexion and abduction findings, in particular, are significantly less than full range of motion (i.e., 180 degrees). See Plate I of 38 C.F.R. § 4.71a.  Based on these, alone, the Veteran meets (at a minimum) the 30 percent rating criteria under Diagnostic Code 5201.  In other words, the March 2007 findings of 60 degrees of flexion and 30 degrees of abduction roughly equate to limitation of motion between the side and shoulder level.  See 38 C.F.R. § 4.71a, DC 5201. 

However, when considering additional factors under 38 C.F.R. §§ 4.40 and 4.45, including increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy, the Board finds that the Veteran's right shoulder symptomatology more nearly approximates the next-higher 40 percent rating.  See also DeLuca, supra. 

Indeed, VA physical and occupational therapy records dated throughout 2006 and 2007 reflect near-constant complaints of right shoulder pain (averaging an 8 or 9 out of 10 on the pain scale), along with objective findings of limited motion, significantly diminished arm/shoulder strength, marked weakness, muscle spasms, impingement, and supraspinatus muscle atrophy. (Emphasis added).  See, e.g., March 2007 VA Occupational Therapy Note.  Additionally, the Veteran reported that not only was he unable to raise his arm without the assistance of his left hand, but that he experienced severe flare-ups of pain when attempting to lift his arm to shoulder level.  See January 2008 VA Examination.  In this regard, the January 2008 VA examiner noted that the Veteran's pain resulted in "major" functional limitation.  He also noted additional limitation (though not quantified) due to fatigue and lack of endurance.  

Lastly, the Board briefly notes that the Veteran underwent arthroscopic subacromial decompression, distal clavicle resection, capsular release, and mini-open rotator cuff repair in November 2009.  Although treatment records leading up to the surgery are few, the Veteran's right shoulder condition was apparently severe enough, prior to January 1, 2010, so as to necessitate this invasive procedure. 

Thus, while acknowledging that the Veteran's range of motion findings, alone, do not warrant a 40 percent rating, giving the Veteran the benefit of the doubt, the Board concludes that his limited motion, together with pain, weakness, decreased strength on functional use, and atrophy of the musculature, more nearly approximate a 40 percent rating under DC 5201. 38 C.F.R. §§ 4.40, 4.45.  

Since January 1, 2010

With respect to the time period since January 1, 2010, the Board also finds that the Veteran's right shoulder symptomatology warrants a higher, 40 percent evaluation under Diagnostic Code 5201.  

Indeed, by the time of the January 2010 VA examination, the Veteran's range of motion had diminished even further.  Specifically, flexion was to 40 degrees, with a functional loss of 140 degrees due to pain, and abduction was to 20 degrees with a functional loss of 160 degrees due to pain.  With respect to Deluca factors, the examiner asked the Veteran to repeatedly flex the right shoulder without resistance; he was unable to do so because of pain.  The Veteran additionally endorsed weekly flare-ups, lasting several hours at a time and aggravated by repetitive use of his shoulder.  He noted only mild relief with Morphine.  He also stated that he required assistance in most daily activities.  

Based on the above, the Board finds that the Veteran's right shoulder disability more nearly approximates the 40 percent rating criteria under Diagnostic Code 5201.  This is so based upon the Veteran's limited flexion (40 degrees) and abduction (to 20 degrees), along with pain and an inability to flex the right shoulder on repeated use due to pain. 38 C.F.R. §§ 4.40, 4.45.  

While the Veteran's right shoulder disability warrants a 40 percent rating for the entire time period on appeal, the Board also finds that an evaluation in excess of that amount is not appropriate here.  A 40 percent rating is the maximum disability evaluation for limitation of motion of the major arm. See 38 C.F.R. § 4.71a , DC 5201 (2011).  Thus, a higher rating is not possible under this Code.  Further, because the 40 percent evaluation is the maximum for limitation of motion without ankylosis further DeLuca consideration is not warranted. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board has considered other Diagnostic Codes to determine whether the Veteran could potentially receive higher ratings.  However, the cumulative evidence throughout the appeal demonstrates that the Veteran does not have ankylosis of the shoulder, which makes the rating code for ankylosis of the scapulohumeral articulation (DC 5200) inapplicable.  The clinical notes and VA examination reports also fail to show evidence of any impairment of the humerus including loss of the humeral head, or any false flail joint or nonunion, or fibrous union of the humerus, which makes the rating code for humerus impairment (DC 5202) inapplicable.  The Board notes that the Veteran has also been diagnosed with arthritis; however, since arthritis is also rated based on loss of motion of the involved joint, the Codes for arthritis would also not provide any basis for a higher rating.  In sum, none of these codes provide a basis for a higher evaluation.  These are the only Codes that are relevant to rating shoulder disabilities as in the Veteran's case.  

Lastly, in making this determination, the Board also has considered the Veteran's lay statements with respect to his shoulder disability.  These statements support his claim that his disability has increased in severity (even before the January 1, 2010 VA compensation examination) by discussing his observations of his near-constant pain and the need for assistance with basic chores, such as clothing himself and other daily activities.  For example, in April 2007, the Veteran stated that he was unable to completely raise his arm by himself and that he required the assistance of the left hand to do so.  In January 2008, he reported difficulties with shaving, combing his hair, and brushing his teeth, along with rapid fatigability of the right arm when writing.  The Veteran noted that he used a right arm sling, as needed.  He also reported that his right shoulder disability necessitated a passive lifestyle and that he had to use his left hand for even basic activities, such as bathing, shaving, etc.  

The Veteran is certainly competent to make these allegations. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007). Moreover, the objective medical findings mentioned support his claim of greater disability in this shoulder in these particular respects than is contemplated by his existing rating.  Thus, his lay statements concerning his disability are not just competent, but also credible and ultimately probative. See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

In view of the foregoing, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports an increase to a 40 percent disability rating, but no higher, for the service-connected right shoulder disability for the entire period on appeal.  


c. Right Shoulder Scars

As a final matter, the Board notes that the RO granted a separate, noncompensable evaluation under Diagnostic Code 7805 for scars associated with the Veteran's November 2009 right shoulder surgery.  See February 2010 Rating Decision.  

The criteria for rating scars were changed effective October 23, 2008. See 73 Fed. Reg. 54,708 -54,712 (September 23, 2008).  However, as the effective date for the Veteran's scar is November 12, 2009 (which was the date of the Veteran's surgical procedure resulting in the scars), the Board will consider the Veteran's scars under the new rating criteria only.  

In this regard, for a compensable rating for a scar, the evidence would essentially need to show scars of a certain size that are deep; superficial scars with an area or areas of 144 square inches (929 square cm) or greater; unstable scars; or scars that are painful on examination. See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2011).  The scars could also be rated on limitation of affected part (including limitation of motion). 

VA scar examination in February 2010 revealed four surgical incisions on the right shoulder.  Three of the incisions scars were rounded and measured .5 centimeters in diameter.  The other incision scar was lineal and measured 4 centimeters by 1 millimeter.  The scars were not painful; there was no adherence to underlying tissue; the scars were not scaly or shiny; there was no elevation or depression of the scars; the scars were not deep; there was no edema or keloid formation; no hypo or hyperpigmentation; no induration; and no limitation of motion due to the scars.  The diagnosis was right shoulder scar formation.  Subjectively, the Veteran endorsed itching.  

Based on the foregoing evidence, there is no basis upon which to assign a compensable evaluation for the Veteran's surgical scars.  As noted, the scars were not deep or painful; they did not have areas of 144 square inches or greater; they were not unstable, nor did they result in any limitation of motion.  The Board acknowledges that the Veteran endorsed some itching of the scars; however, in the absence of the aforementioned additional factors/symptomatology, this does not warrant a higher evaluation.  Therefore, entitlement to a compensable evaluation for right shoulder surgical scars is denied. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As indicated, the Veteran's service-connected right shoulder disability is productive of pain, limited motion, weakness and some functional impairment.  These manifestations are all contemplated in the criteria set forth for rating shoulder disabilities, specifically diagnostic codes 5200 through 5203 which address ankylosis, limitation of motion, and other forms of impairment of the humerus, scapula, and clavicle. 

Further, although these schedular criteria provide for higher evaluations than the ones assigned herein, the Veteran's right shoulder disability has not manifested with the symptoms required to achieve such higher ratings- such as unfavorable ankylosis of the scapulohumeral articulation of the right shoulder with abduction limited to 25 degrees from the side (See DC 5200) or a fibrous union or nonunion (e.g. a false flail joint) of the humerus (See DC 5202).  For these reasons, the Veteran's disability picture (e.g. his disability level and right shoulder symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The 40 percent schedular rating contemplates that there is commensurate industrial impairment.  The assigned schedular evaluation is, therefore, adequate and referral for consideration of extraschedular rating is not warranted. 

The Board has also considered whether there is any evidence which warrants consideration of an evaluation in excess of 10 percent on an extraschedular basis for the service-connected hypertension.  

The Board finds that, in this case, the rating schedule adequately contemplates the Veteran's hypertension.  Indeed, a comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology (i.e., blood pressure readings).  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  For example, the record does not show that the Veteran has required frequent hospitalizations for his hypertension.  Indeed, it does not appear from the record that he has been hospitalized at all for hypertension during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture with regard to the hypertension.  

In short, there is nothing in the record to indicate that this service-connected hypertension causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted for service-connected hypertension.  



ORDER

Entitlement to service connection for a neck disability, diagnosed as degenerative disc disease of the cervical spine, is granted. 

For the period prior to January 11, 2010, an initial 10 percent evaluation for service-connected hypertension is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

For the entire time period on appeal, an initial 40 percent rating for full right rotator cuff tear with impingement, is granted, subject to the regulations governing the payment of VA monetary benefits. 

Entitlement to an initial compensable rating for right shoulder scars is denied.  


REMAND

With respect to the issue of entitlement to an evaluation in excess of 10 percent for hypertension since January 11, 2010, the Board finds that further development of the record is necessary at this time. 

The Veteran was last afforded a VA hypertension examination in January 2010.  Since that time, medical evidence suggests that his hypertension may have increased in severity.  In particular, an August 2010 VA general examination reflects three consecutive blood pressure readings of 150/110.  Again, under Diagnostic Code 7101, a 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  However, based on these isolated findings, alone, it is impossible to discern from the current record whether the Veteran's diastolic pressure reading is "predominately" 110 or more (since January 11, 2010).  

Thus, in order to better assess the Veteran's current disability picture, and particularly since the January 11, 2010 VA examination, he should be afforded new VA examination upon remand.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

With respect to the issue of TDIU, the Veteran contends that his service-connected disabilities preclude him from working. See VA Form 21-8940, May 2010.  He is currently service connected for adjustment disorder, evaluated as 50 percent disabling; a right shoulder disability, evaluated as 40 percent disabling; hypertension, evaluated as 10 percent disabling (with the period from January 10, 2010 currently on appeal); a hemorrhoid condition, evaluated as 10 percent disabling; and residuals of a surgical scar to the right shoulder, evaluated as 0 percent disabling.  His disabilities satisfy the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU.  The question remaining then is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities.  Upon remand, the Veteran should be afforded a VA examination to properly address this question.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all records of the Veteran's treatment from the VA healthcare system, dated from February 2011 onward.

2. The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected hypertension since January 2010.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should note all relevant pathology and conduct all indicated tests.  The examiner should specifically comment on whether the Veteran has diastolic pressure predominantly 110, 120, 130, or more and whether the Veteran has systolic pressure predominantly 200, or more. 

3. The RO should schedule the Veteran for the appropriate VA examination in order to obtain an opinion concerning the extent of functional and industrial impairment resulting from his service-connected disabilities.  The opinion should address whether his service-connected disabilities, singularly or jointly, are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary tests should be conducted.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


